Name: Council Regulation (EEC) No 3826/81 of 15 December 1981 on the conclusion of the Agreement between the European Economic Community and the Republic of Austria on the control and reciprocal protection of quality wines and certain wines bearing a geographical ascription
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  marketing;  health
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 389/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3826/81 of 15 December 1981 on the conclusion of the Agreement between the European Economic Community and the Republic of Austria on the control and reciprocal protection of quality wines and certain wines bearing a geographical ascription between the European Economic Community and the Republic of Austria have led to an Agreement which establishes, between the two partners, control and reciprocal protection in respect of quality wines , HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 52 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ( v), as last amended by Regulation ( EEC) No 3577/81 ( 2), stipulates that, for the purposes of marketing within the Community, imported wines intended for direct human consumption and bearing a geographical ascription may, where reciprocal arrangements can be established, be controlled and protected as provided for in Article 17 of Council Regulation (EEC) No 338 /79 of 5 February 1979 laying down special provisions relating to quality - wines produced in specified regions ( 3 ); Whereas the Republic of Austria has requested that, where reciprocal arrangements can be established, Austrian quality wines be covered by the provisions referred to above ; whereas the negotiations conducted The Agreement between the European Economic Community and the Republic of Austria on the control and reciprocal protection of quality wines and certain wines bearing a geographical ascription is hereby - approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1981 . For the Council The President D. HOWELL (!) OJ No L 54 , 5 . 3 . 1979 , p . 1 . ( 2 ) OJ No L 359 , 15 . 12 . 1981 , p . 1 . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p . 48 .